NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s submission of the noted IDS document is acknowledged, a modified PTO 1449 is submitted in this correspondence resulting in all references being considered by the Examiner. 
Applicant’s arguments filed with respect to the rejections of claims 1-20 have been fully considered and are persuasive.  The previous grounds of the rejection has been withdrawn, the claims are now in conditions for allowance. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 13, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee, US 2022/0091760 is relied upon for disclosing of a memory device includes two or more RPMB, each RPMB may have a unique authentication key and write count value.
Hong et al, US 2022/0019356 is a related teaching from the Applicant.
Keeth et al, US 2020/0285498 is relied upon for a controller that accesses protected region registers and has an access count register, that can be associated with different protected regions, see paragraph 0043.
Cariello et al, US 2020/0210596 is relied upon for disclosing of a RPMB logical unit configured into multiple RPMB regions, each having a dedicated authentication key and write counter, see paragraph 0031.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A REVAK whose telephone number is (571)272-3794. The examiner can normally be reached 5:30am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNN FEILD can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






















/CHRISTOPHER A REVAK/Primary Examiner, Art Unit 2431